Citation Nr: 1605275	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-44 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.   Entitlement to service connection for an acquired psychiatric disorder, to include depression, including as secondary to service connected bilateral plantar calluses.  

2.   Entitlement to a disability rating in excess of 30 percent for service-connected bilateral plantar calluses.

3.   Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service




ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  An April 2015 letter informed him that his hearing was scheduled for May 2015.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested a rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d)(2014).

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for depression has been expanded as noted on the title page of this decision consistent with Clemons.

In August 2015, the Board remanded the case to the RO for further development and adjudicative action.  Pursuant to this remand, the Veteran was examined in October 2015. 

The Veteran has an outstanding claim for TDIU that is a part of his increased rating claim.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims ("Court") held that a total disability evaluation based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Here, the Veteran filed a formal TDIU claim in October 2009.  The Board referred this claim to the RO in an August 2015 decision.  However, this referral was in error.  The Board's August 2015 decision should have taken jurisdiction over the Veteran's TDIU claim instead of referring the issue back to the RO.  Because the Board has jurisdiction over this claim pursuant to Rice, the Board will consider the Veteran's claim in this decision. 

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for an acquired psychiatric disorder, to include depression, including as secondary to service connected bilateral plantar calluses is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.   For the entire period covered by this claim, the Veteran's service-connected bilateral plantar calluses disability has been manifested by extreme tenderness of plantar surfaces of the feet, not improved by orthopedic shoes or appliances, hammer toes, and very painful callosities since 2008.

2.   Service connection has been established for lumbar degenerative disk disease, rated as 40 percent disabling; left hip trochanteric bursitis and sacroiliitis associated with bilateral plantar calluses, rated as 10 percent disabling; right hip trochanteric bursitis and sacroiliitis associated with bilateral plantar calluses, rated as 10 percent disabling; and plantar calluses, rated as 50 percent disabling as of this decision.  

3.   The Veteran has one service connected disability rated at 40 percent with a combined disability rating of 70 percent.  

4.   The Veteran's service-connected disabilities, as likely as not, preclude the Veteran from obtaining or maintaining gainful employment consistent with his educational background and work history.


CONCLUSIONS OF LAW

1.   The criteria for the assignment of a 50 percent rating, but not higher, for the service-connected bilateral plantar calluses have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.27, 4.118, Diagnostic Code(s) 5099-5278 (2015).

2.   Resolving all doubt in favor of the Veteran, the criteria for the assignment of a TDIU have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision in December 2008 by a letter sent to the Veteran in January 2008 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to substantiate an increased rating claim, establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded two VA examinations in October 2015, one for his bilateral plantar calluses and one for his depression.  The bilateral plantar calluses examination is adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations for the bilateral plantar calluses claim.  As explained in the REMAND section below, VA has not satisfied the duty to assist for the Veteran's depression claim.  

Increased Ratings

The Veteran seeks a rating in excess of 30 percent for the service-connected bilateral plantar calluses disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

There is no diagnostic code for bilateral plantar calluses.  The Veteran's service connected bilateral plantar calluses were initially rated pursuant to diagnostic code 7899-5276.  The Diagnostic Code 7899 represents an unlisted disability requiring rating by analogy to one of the disorders rated under 38 C.F.R. § 4.118 (2015).  See 38 C.F.R. § 4.27 (2015).  Diagnostic Code 5276 governs the criteria for flatfoot.  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  

While the Veteran's bilateral plantar calluses do present some of the symptoms appearing under diagnostic code 5276 for flatfoot, they also present symptoms that appear under diagnostic code 5278 for claw foot (pes cavus).  The Board, as explained further below, concludes that the Veteran's symptoms more nearly approximate the symptoms for claw foot (pes cavus) than for flatfoot.  However, because the Board is rating the Veteran's bilateral plantar calluses by analogy, the Board has considered symptoms falling under both diagnostic codes for the purposes of evaluating the Veteran's foot condition.  Further, the maximum schedular rating for both diagnostic code 5276 and 5278 is 50 percent, so the Veteran is not prejudiced by the Board's decision to rate his bilateral plantar calluses as claw foot (pes cavus) instead of flatfoot.  

The evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is considered pyramiding which is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  While the Veteran's symptoms implicate both 5276 and 5278, separate ratings under both diagnostic codes would amount to pyramiding, as the symptoms all relate to the same bilateral plantar calluses.  

Under Diagnostic Code 5099-5278 for claw foot (pes cavus), a maximum 30 percent schedular rating is assigned for all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A maximum 50 percent schedular rating is assigned for bilateral marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  

Under Diagnostic Code 5099-5276 for flatfoot, a maximum 30 percent schedular rating is assigned for severe; objective evidence of marked deformity (pronation, abduction, ect.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A maximum 50 percent schedular rating is assigned for marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

The treatment records support the Veteran's claim for an increased rating.  Treatment notes from August and October 2001 confirm that the Veteran had corns and calluses at that time, but there is no mention of the constant pain that appears in later treatment notes.  These notes also explain that the Veteran works in a bakery and is on his feet for long periods.  

A VA treatment note from February 2008 indicates that the Veteran experienced pain, swelling, and burning in both feet and was unable to drive or tolerate shoes.  When the Veteran visited the Gainesville VAMC in February 2009 a social worker recorded that he used a walker or cane to ambulate.  A podiatry consult from the same month recorded that the Veteran walked gingerly with antalgia, had hammertoes bilaterally of the 2nd, 3rd, and 4th digit, and experienced pain with palpation across the entire plantar metatarsal heads bilaterally and even worse over his hyperkeratomas.  At another appointment in February 2009, the Veteran complained of pain in his feet that rated eight out of a possible ten, was limping, and was issued a new cane.  A treatment note from March 2009 indicates that the Veteran complained that his feet hurt all the time, indicates that there was pain with palpation of the Veteran's feet, and indicates the presence of large hyperkeratomas.  Another treatment note from February 2010 reflects complaints from the Veteran of constant foot pain and hypersensitivity of the soles of both feet.  Between August 2009 and December 2014, the Veteran visited his providers at least 24 times to have his bilateral foot condition treated.  

A treatment record from August 2008 notes that the Veteran looks deeply depressed and entered the exam room limping with a cane.  The Veteran complained that he felt abandoned by the military and experienced severe pain in his feet.  The Veteran told his mental health care providers in February 2009 that he is frustrated because of the loss of independence since he cannot drive himself due to his bilateral plantar calluses.  His mental health providers recorded that the Veteran became teary when recounting this frustration.  In April 2009, the Veteran mentioned during a gastroenterology consult that he feels depressed about his foot pain and the fact that he cannot drive.  

VA sent the Veteran to be examined in July 2008.  However, that VA examiner concluded that there are no functional impairments related to the Veteran's bilateral plantar calluses.  The VA examiner did not address the February 2008 treatment note that suggests the Veteran is unable to drive or tolerate shoes due to his foot condition.  A physical examination conducted secondary to the Veteran's mental health examination in February 2008 recorded that the Veteran ambulates slowly with a cane.  The Veteran's use of a cane appears in many other treatment notes, including notes from August 2008 and February 2009.  The July 2008 VA examiner does not mention the use of a cane or the Veteran's slow ambulation.  For these reasons, the Board affords less weight to the July 2008 VA examination, since it is inconsistent with the rest of the record.

An April 2010 VA examination focused primarily on the Veteran's spine and hips, but did also note very thick calluses in multiple areas on both feet that are likely source of enough pain to alter the Veteran's gait pattern.

VA sent the Veteran to an examination of his foot condition in October 2015.  At this examination, the VA examiner diagnosed the Veteran with hammer toes in the second, third, and fourth toe of each foot, bilateral flat foot, and bilateral hallux valgus.  On physical examination, there was pain in both of the Veteran's feet that contributes to functional loss.  The VA examiner noted bilateral weakened movement, excess fatigability, incoordination, pain on movement, pain on weight-bearing, pain on non-weight-bearing, disturbance of locomotion, interference with standing, and lack of endurance, as well as an inability to walk more than 500 yards at a time.  During this examination, the Veteran reported four out of a possible ten baseline pain in the soles and toes of both feet that flares to a seven, and nine out of ten pain bilaterally from walking.  The Veteran reported that he cannot walk more than 50 yards because of the pain even while using a cane.  

VA also sent the Veteran to be examined for a skin condition in October 2015.   The VA examiner's report is useful as it confirms that the Veteran cannot walk more than 500 yards at a time. As mentioned above, the diagnostic code most appropriate to the Veteran's condition is for claw foot (pes cavus).  The Veteran's foot condition could also be considered a skin condition, but the Board finds that his symptoms more nearly approximate the diagnostic code for claw foot (pes cavus).  Considering the Veteran's foot condition a skin disorder does not adequately account for the pain and functional limitation imposed by Veteran's foot condition.  Further, rating the Veteran's disability as a foot condition is more beneficial to the Veteran.  Thus, resolving all doubt in the Veteran's favor, the Board concludes that the most appropriate diagnostic code is for claw foot (pes cavus). 

The Board has considered 38 C.F.R. §§ 4.40  and 4.45 and DeLuca, along with the Veteran's subjective complaints of pain and limitation due to pain and flare-ups. The Board notes that pain alone does not constitute functional loss under VA regulations. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the Veteran experiences functional loss, as recorded by the October 2015 VA examiner, as well as extreme pain from his bilateral plantar calluses.  

Based on this record, the Board concludes that the symptoms of the Veteran's bilateral plantar calluses more nearly approximate the 50 percent rating for claw foot (pes cavus).  The Veteran has hammer toes in six of ten toes, very painful callosities, hallux valgus, tenderness of the plantar surfaces of the feet, and no improvement with orthopedic appliances.  The treatment notes consistently record the Veteran walking slowly or with a limp, using a cane for ambulation, and requiring monthly or bimonthly appointments to treat his plantar calluses.  The treatment records show that the Veteran has been using a cane since at least 2008 with no improvement in his foot condition.  The Veteran cannot drive independently and cannot walk further than 500 yards at a time.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral plantar calluses are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral plantar calluses with the established criteria found in the rating schedule for claw foot (pes cavus) shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, the Veteran has bilateral hammer toes and very painful callosities.  As mentioned above, the Veteran also experiences symptomatology from the criteria for flat foot, in particular the Veteran has extreme tenderness of the plantar surfaces of the feet not improved by orthopedic appliances.   Therefore, it cannot be said that the criteria under which this disability is evaluated do not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran's foot, hip, and back disabilities all present symptomatology that is contemplated by the schedular ratings.  In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's bilateral plantar calluses disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In light of the foregoing, the criteria for the assignment of a 50 percent rating, but no higher, for claw foot (pes cavus) are more nearly approximated.  




TDIU Claim

The Veteran asserts that he is unemployable as a result of his service-connected disabilities.  He maintains that the service-connected disabilities of lumbar degenerative disk disease associated with bilateral plantar calluses, left hip trochanteric bursitis and sacroiliitis associated with bilateral plantar calluses, right hip trochanteric bursitis and sacroiliitis associated with bilateral plantar calluses, and bilateral plantar calluses makes it impossible for him to obtain and/or maintain gainful employment.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).
In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran's current service-connected disabilities are lumbar degenerative disk disease associated with bilateral plantar calluses rated at 40 percent, left hip trochanteric bursitis and sacroiliitis associated with bilateral plantar calluses rated at ten percent, right hip trochanteric bursitis and sacroiliitis associated with bilateral plantar calluses rated at ten percent, and bilateral plantar calluses rated at 50 percent as of this decision.  The Veteran has a combined rating of 76 percent and meets the schedular threshold percentage criteria for the consideration of a total rating based on individual unemployability due to service-connected disabilities because he has one disability rated at 40 percent or more and a combined rating of 70 percent or more.  See 38 C.F.R. § 4.16(a).  

Thus, the only remaining question is whether the Veteran is unemployable due to service-connected disabilities.  

The Veteran's employment history includes work in a bakery and general labor for a staffing company.  The Veteran's work in the bakery required him to be on his feet for long periods of time.  The Veteran has stated, and the record supports his statements, that he could no longer perform this type of work due to his service connected disabilities.  The October 2015 VA examiner noted functional limitations from the Veteran's foot condition of excess fatigability, incoordination, pain on movement, pain on weight-bearing, pain on non-weight-bearing, disturbance of locomotion, interference with standing, and an inability to walk more than 500 yards at a time.  Treatment notes from May 2012 and March 2013 record that the pain in the Veteran's bilateral feet interferes with his ability to work.   

The record shows that the Veteran has a limited education.  Given his work history, education, and service connected disabilities, it is unlikely the Veteran could perform his past work.  Further, it is unlikely the Veteran's limited education and limited work history provide him with sufficient skills to transfer into clerical or other sedentary work.   

Given these findings, the Board concludes that the Veteran is unemployable due to his service-connected disabilities.  All doubt has been held in the Veteran's favor.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)



ORDER

A disability rating of 50 percent, but not higher, for the service-connected bilateral plantar calluses is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) is granted, subject to the laws and regulations the payment of monetary benefits. 


REMAND

The Veteran seeks service connection for depression secondary to his service-connected bilateral plantar calluses.  He asserts that his service-connected bilateral plantar calluses have caused or aggravated his depression.  A treatment record from August 2008 contains the Veteran's report that he felt a lot of aggression and anger because of the severe pain in his feet.  In February 2009, the Veteran became teary eyed recounting his frustration from his loss of independence due to his inability to drive because of his foot condition.  These treatment records provide competent evidence of a current disability, as they contain a current diagnosis of a psychiatric disorder, and they are indicative of a possible connection between that disorder and the Veteran's service-connected bilateral plantar calluses.  

Due to this possible connection, the Board remanded this claim for an examination in August 2015.  The Board specifically asked the examiner to address whether the Veteran's psychiatric disorder was incurred or aggravated as a complication of his service-connected bilateral plantar calluses, or alternatively, as a result of his active service.  

VA had the Veteran examined in October 2015 for an acquired psychiatric disorder.  The resulting medical opinion focused solely on causation and failed to properly address whether the Veteran's service-connected bilateral plantar calluses disability aggravates his acquired psychiatric condition.  Such consideration is required under a theory of secondary service connection claimed by the Veteran.  Therefore, the Board finds the October 2015 psychiatric examination to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, another opinion is required to address whether the Veteran's service connected conditions have aggravated his acquired psychiatric disorder.  The VA examiner should also consider secondary service connection for the Veteran's depression in relation to all of his service-connected diagnoses. 

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from July 2015.  

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.  After obtaining any outstanding records, to the extent possible, forward the Veteran's claims folder to the VA examiner who conducted the October 2015 VA examination.  If that examiner is not available, forward the claims folder to another VA physician for review of the file and associated employability opinions.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

The examiner should provide an addendum opinion as to whether it is at least as likely as not that any acquired psychiatric disorder is caused or aggravated by any of the Veteran's service-connected disabilities, specifically his lumbar degenerative disk disease associated with bilateral plantar calluses, left hip trochanteric bursitis and sacroiliitis associated with bilateral plantar calluses, right hip trochanteric bursitis and sacroiliitis associated with bilateral plantar calluses, and bilateral plantar calluses. The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examiner should elicit from the Veteran and record a full clinical history referable to the claimed acquired psychiatric disorder.  The Veteran's electronic record must be reviewed, including the Veteran's service treatment records, VA and private records, and lay statements.

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claims of service connection for residuals of a right foot fracture and headaches.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


